Citation Nr: 0818759	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a bilateral eye 
disorder.

7.  Entitlement to service connection for a sinus disorder.

8.  Entitlement to service connection for chest pain. 

9.  Entitlement to service connection for a heart disorder.

10.  Entitlement to service connection for headaches.

11.  Entitlement to an initial compensable disability rating 
for right foot hallux valgus.

12.  Entitlement to an initial compensable disability rating 
for left foot hallux valgus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from August 1995 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of service connection for a right shoulder 
disorder, lumbar spine disorder, cervical spine disorder, 
right knee disorder, a left knee disorder, a bilateral eye 
disorder, a sinus disorder, and chest pain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  There is no medical evidence that the veteran has a heart 
disorder, characterized as a heart murmur, that results in a 
current disabling condition.

2.  There is no medical evidence that the veteran has a 
headache disorder.

3.  The veteran's right foot hallux valgus is characterized 
by pain, tenderness, some stiffness, intermittent swelling, 
fatigueability, valgus angulation of the right great toe to 
15 degrees, an inability to flex the right great toe, and an 
inability to squat or rise on her toes.  

4.  The veteran's left foot hallux valgus is characterized by 
pain, tenderness, some stiffness, intermittent swelling, 
fatigueability, valgus angulation of the left great toe to 5 
degrees, limitation of flexion of the left great toe to 5 
degrees, and an inability to squat or rise on her toes.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder 
and headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for an initial disability rating of 10 
percent for right foot hallux valgus have been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5280 (2007).

3.  The criteria for an initial disability rating of 10 
percent for left foot hallux valgus have been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5280 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2005 and March 2006 letters, with 
respect to the initial claims of entitlement to service 
connection and the subsequent claims of entitlement to 
increased disability ratings.  The March 2006 letter also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  As to 
the claim regarding the veteran's service-connected hallux 
valgus disabilities, the instant appeal originates from the 
grant of service connection for the disabilities at issue.  
Consequently, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2005 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete her claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement service connection for a heart disorder and 
headaches and entitlement to initial disability ratings in 
excess of 10 percent for right foot hallux valgus and left 
foot hallux valgus, any potentially contested issue regarding 
a downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in April 2005, prior to the 
adjudication of the matter in July 2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2005 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Patricia 
Wilcox, M.D., and VA examination reports dated in May 2005, 
January 2006, and March 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Heart Disorder and Headaches
The veteran alleges that she currently has a heart disorder, 
characterized by a heart murmur, and headaches that began 
during her to her period of service.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The medical evidence, to include the veteran's service 
medical records, private treatment records from Dr. Wilcox, 
and post-service VA treatment records, is entirely absent any 
evidence of disability attributable to a heart disorder or 
headaches.  The Board acknowledges a January 2002 treatment 
note indicating a history of a heart murmur; however, VA 
Compensation and Pension Examination, dated in May 2005, 
revealed a regular heart rate and rhythm, without murmur, 
gallop, or rub.  Additionally, there was no evidence of a 
chronic headache disorder; indeed, cranial nerves were intact 
and symmetrical.  

It is important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  A claim for service 
connection for a disability must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).

Given the evidence as outlined above, the Board finds that 
there is no current evidence of a heart disorder or a 
headache disorder.  Accordingly, the preponderance of the 
evidence is against the claims of entitlement to service 
connection for a heart disorder and headaches.  Thus, the 
claims must be denied.

Hallux Valgus
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505(2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hallux valgus is evaluated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Code 5280 which provides that severe 
unilateral hallux valgus warrants a 10 percent evaluation if 
the extent of disability is equivalent to amputation of the 
great toe.  A 10 percent evaluation is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2007).

In May 2005, the veteran was afforded a VA Compensation and 
Pension Examination.  She alleged that she experienced pain 
in her feet with flare-ups three times a week, lasting one 
hour.  Physical examination revealed mild bilateral bunions 
on the first metatarsals.  There was no evidence of pes 
planus.  She was diagnosed as having mild first metatarsal 
bilateral bunions.  

Post-service, in November 2005, the veteran reported 
complaints of foot pain, after standing for prolonged periods 
of time.  She also submitted that she experienced a cold 
sensation.  February 2007 x-rays of the feet revealed a 
hallux valgus deformity with associated bunion formation and 
minor degenerative narrowing of the first metatarsophalangeal 
joints.  In March 2007, she complained of bilateral foot 
pain, on the top of her foot, over her bunion areas.  
Physical examination demonstrated no ulceration, infection, 
dermatomycosis, or hyperkeratotic lesion.  X-rays 
demonstrated that the sesamoids were equal and intact.  There 
was an increased intermetatarsal angle.  The first 
metatarsophalangeal joint did not look degenerative; rather, 
it looked intact.  The veteran was issued inserts in March 
2007.

In March 2007, the veteran was afforded a VA examination.  
Her symptoms included pain, some stiffness, intermittent 
swelling, and fatigueability.  Flare-ups occurred with 
running and standing for prolonged periods of time.  Physical 
examination demonstrated bilateral foot tenderness in the 
first metatarsophalangeal joints, pronounced bunion 
deformity, and hallux valgus, bilaterally.  The veteran was 
unable to flex the right great toe.  She was able to flex her 
left great toe to five degrees.   Extension was to zero 
degrees, bilaterally.  There was mild pain associated with 
any range of motion.  Repetitive use elicited additional 
pain; however, there was no change in range of motion.  There 
was no edema.  Gait was slightly antalgic.  There were no 
skin breakdowns, or skin or vascular changes.  She was unable 
to squat or rise on her toes.  There was no evidence of pes 
planus.  The angulation was approximately 15 degrees on the 
right side and 5 degrees on the left side.  She was diagnosed 
as having bilateral hallux valgus with bunion deformities and 
narrowing of the first metartarsophalangeal joint.  

Upon review of the evidence of record, the Board finds that 
initial disability ratings of 10 percent are warranted for 
the veteran's service-connected hallux valgus disabilities.  
Her disabilities result in valgus angulation of the right 
great toe to 15 degrees, valgus angulation of the left great 
toe to 5 degrees, an inability to squat or rise on her toes, 
an inability to flex her right great toe, and limitation of 
flexion of the let great toe.  Her disabilities also 
interfere with ambulation, resulting in a slightly antalgic 
gait.  Although it is not quite the equivalent of amputation 
of the right or left great toe, the Board finds that her 
hallux valgus more nearly approximates the criteria for a 10 
percent rating as opposed to a noncompensable rating.  38 
C.F.R. § 4.7.  Accordingly, the veteran's right foot hallux 
valgus and left foot hallux valgus each warrant initial 
disability ratings of 10 percent.  This is the maximum 
schedular rating available under Diagnostic Code 5280. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for headaches is denied.

An initial disability rating of 10 percent, but no higher, 
for right foot hallux valgus is granted.

An initial disability rating of 10 percent, but no higher, 
for left foot hallux valgus is granted.


REMAND

The veteran alleges entitlement to service connection for a 
right shoulder disorder, a cervical spine disorder, a lumbar 
spine disorder, a right knee disorder, a left knee disorder, 
an eye disorder, a sinus disorder, and chest pain.  In July 
2005, the RO denied entitlement to service connection for the 
aforementioned disorders because there was no evidence of a 
chronic disability upon VA examination in May 2005.  A review 
of the record, however, reveals post-service treatment for 
the aforementioned disorders.  Accordingly, the veteran 
should be afforded additional VA examinations in order to 
secure opinions as to the relationship, if any, between any 
current right shoulder disorder, cervical spine disorder, 
lumbar spine disorder, right knee disorder, left knee 
disorder, eye disorder, sinus disorder, and chest pain and 
her period of military service.  See 38 U.S.C.A. § 5103A.

With respect to the veteran's orthopedic complaints, 
characterized as a right shoulder disorder, lumbar spine 
disorder, cervical spine disorder, right knee disorder, and a 
left knee disorder, the Board notes that where a veteran 
served 90 days or more during a period of war and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service medical records demonstrate multiple complaints 
regarding the veteran's right shoulder.  In December 2000, 
she fell and injured her right shoulder; however, X-rays 
demonstrated a normal right shoulder.  Glenohumeral, 
acromioclavicular, and coracoclavicular joints were normal.  
There was no evidence of fractures, dislocations, or soft 
tissue calcification.  She was placed on a physical profile 
due to right shoulder instability from December 2000 to 
February 2001.  In February 2002, the veteran presented with 
complaints of right shoulder pain.  Physical examination 
demonstrated limited range of motion.  In May 2003, she was 
diagnosed as having right shoulder pain of an unknown 
etiology.  A March 2004 radiologist's report noted signal 
changes involving the anterosuperior labrum, particularly the 
anterior aspect is consistent with labral injury.  An 
associated MRI of the right shoulder demonstrated a normal 
right shoulder.  There was no evidence of fracture or 
inflammatory, neoplastic, or arthritic change.  Soft tissue 
structures demonstrated no significant abnormality.   She 
continued to receive treatment for right shoulder instability 
with a labral tear in April 2004, June 2004, and August 2004.  

Service medical records document a singe injury to the 
cervical spine during a motor vehicle accident in January 
1999, wherein, the veteran sustained a cervical strain.  At 
that time, x-rays were normal.  Vertebral body heights and 
intervertebral disc space were well maintained.  Alignment of 
the vertebral bodies and articular facets were normal.  There 
was no evidence of fracture, dislocation, or other clinically 
significant bone abnormality.  The odontoid was normal.  Soft 
tissues were unremarkable.  No radiopaque foreign body was 
identified.  

As to her lumbar spine, the veteran presented with complaints 
of low back pain during service in July 1998, October 1998, 
November 2000, and April 2005.  Upon physical examination, in 
April 2005, she had full range of motion, straight leg 
raising was negative, deep tendon reflexes were 2+, and there 
was no decrease in muscle strength.  There was minor 
tenderness to palpation on the left side of the spine.  

Service medical records reveal complaints of knee pain in 
September 1997, May 1998, August 2000, January 2002, and 
March 2005.  In August 2000, the right patella was mildly 
tender to palpation.  Physical examination revealed a stable 
right knee in January 2002.  There was evidence of mild 
crepitus in the right knee in March 2005.  The veteran 
exhibited full range of motion.  There was no swelling, 
erythema, tenderness to palpation, or laxity.  McMurray and 
anterior Drawer testing were negative.  

VA examination, dated in May 2005, revealed no clinical or 
medical evidence of any disabling joint condition, regarding 
her right shoulder, lumbar spine, cervical spine, right knee, 
and left knee.  There was no evidence of edema, redness, 
warmth, or effusion in any joint.  Muscle strength was 5/5 
throughout, even though the veteran gave a very poor effort 
and required maximum amount of verbal queuing to participate 
in the examination.  Additionally, there was no change in 
range of motion with repetitive motion.  No DeLuca criteria 
were noted.

Post-service VA treatment records document complaints and 
treatment for right shoulder, lumbar spine, cervical spine, 
right knee, and left knee disorders.  She presented with 
complaints of bilateral knee pain in February 2005 and 
November 2005.  In February 2005, physical examination 
revealed full active range of motion.  There was no evidence 
of edema and Lachman's, McMurray's and apprehension testing 
was negative.  There was a mild shift of the patella during 
patellar compression testing.  In November 2005, she reported 
a history of chronic right shoulder dislocations.  At that 
time, physical examination revealed full range of motion, 
normal shoulder rotation, and no dislocations were elicited.  
In March 2006, she was diagnosed as having chronic low back 
pain with muscle spasms and stiffness.  

With respect to her claims of service connection for an eye 
disorder and a sinus disorder, service medical records note 
complaints of allergies and eye irritation.  In July 1997, 
she was diagnosed as having an eye strain.  In September 
1997, she was diagnosed as having allergic rhinitis.  In 
January 1998, she was diagnosed as having a probable eye 
strain.  She received treatment for post-herpetic neuralgia 
in September 1998 and October 1998.  Treatment records noted 
a history of postular lesions around the eyebrows and 
periorbital area.  In April 1999, she reported complaints of 
intermittent eye pain.  In September 2002, she received 
treatment for left eye irritation.  At that time, no foreign 
body was visualized.  She was prescribed allergy medication.  
Again, in October 2002, she experienced eye swelling and 
pain.  Upon VA examination in May 2005, pupils were equal and 
reactive to light and accommodations.  Extraocular muscles 
were intact.  Discs were sharp.  Conjunctiva were normal.  
Sinuses were within normal limits.  Private treatment records 
indicate that she was diagnosed as having allergies in June 
2005.  Post-service treatment records demonstrate a diagnosis 
of allergic rhinitis and allergic conjunctivitis, due to some 
foreign body sensations in the eyes, in March 2006.  In 
November 2006, she received treatment for allergic rhinitis.  

With respect to her claim of entitlement to service 
connection for chest pain, service medical records 
demonstrate multiple complaints of chest pain in September 
1997, July 1998, October 1998, June 1999, March 2000, May 
2000, August 2000, November 2000, April 2001, January 2002, 
and February 2004.  Her chest pain was characterized as chest 
muscle pain and she was diagnosed as having costochondritis.  
A November 2000 x-ray report indicated possible early right 
lower lobe infiltrate; however, in a February 2004 chest x-
ray was normal chest.  In May 2005, physical examination 
demonstrated that lung sounds were clear to auscultation and 
percussion and an x-ray revealed a normal chest.  Post-
service, in November 2005, the veteran reported with 
complaints of chest wall pain.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
examinations to determine the nature and 
etiology of any current right shoulder 
disorder, cervical spine disorder, lumbar 
spine disorder, right knee disorder, left 
knee disorder, eye disorder, sinus 
disorder, and chest pain disorder.  All 
indicated tests should be accomplished.  
The claims folder must be made available to 
the examiner prior to the examination. The 
VA examiner should review the claims folder 
and provide an opinion as to whether the 
any current right shoulder disorder, 
cervical spine disorder, lumbar spine 
disorder, right knee disorder, left knee 
disorder, eye disorder, sinus disorder, and 
chest pain disorder is at least as likely 
as not related to her period of active 
service.  The report of examination should 
include a complete rationale for all 
opinions rendered.

2.  After the aforementioned development is 
completed, the RO should then readjudicate 
the issues on appeal to include 
consideration of all evidence of record.  
If the disposition of the claim remains 
unfavorable, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford an appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


